Exhibit 16.1 Deloitte & Touche LLP Suite 2000 191 Peachtree Street NE Atlanta, GA 30303-1943 USA Tel: +1 www.deloitte.com August 19, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4 of Morris Publishing Group LLC's Form 8-K dated August 16, 2011, and we have the following comments: 1. We agree with the statements made in paragraphs 1 and 3 through 12. 2. We have no basis on which to agree or disagree with the statement made in paragraph 2. Yours truly, /S/ Deloitte & Touche LLP Deloitte & Touche LLP
